 1    RYAN L. EDDINGS, Bar No. 256519
      VANESSA M. COHN, Bar No. 314619
 2    LITTLER MENDELSON, P.C.
      5200 North Palm Avenue, Suite 302
 3    Fresno, CA 93704-2225
      Telephone:    (559) 244-7500
 4    Facsimile:    (559) 244-7525
      Email: reddings@littler.com
 5           vcohn@littler.com

 6    Attorneys for Defendant
      MICROSOFT CORPORATION
 7

 8                                    UNITED STATES DISTRICT COURT
 9                                    EASTERN DISTRICT OF CALIFORNIA
10    CHRISTINE SAUNDERS, DAVID                             Case No. 1:19-cv-01685-AWI-BAM
      SAUNDERS
11                                                          SECOND STIPULATION TO CONTINUE
                         Plaintiff,                         DATE FOR DEFENDANT MICROSOFT
12                                                          CORPORATION TO RESPOND TO
             v.                                             PLAINTIFFS’ COMPLAINT
13
      MICROSOFT CORPORATION,                                Complaint Served:      December 17, 2019
14                                                          Current Response Date: January 7, 2020
                         Defendant.                         New Response Date:     February 5, 2020
15
                                                            Trial Date: TBD
16                                                          Complaint Filed: December 1, 2019
17

18                  Plaintiffs CHRSTINE SAUNDERS and DAVID SAUNDERS (collectively,
19   “Plaintiffs”) and Defendant MICROSOFT CORPORATION (“Defendant”), by and through
20   undersigned counsel and pursuant to Federal Rule of Civil Procedure 6(b)(1)(A) and Eastern District
21   Local Rule 144(a), hereby stipulate to an additional 14-day extension of time for Defendant to answer
22   Plaintiffs’ Complaint.
23                  WHEREAS, on December 1, 2019, Plaintiffs initiated the instant action by filing a
24   Complaint against Defendant;
25                  WHEREAS, Plaintiffs served Defendant with Plaintiffs’ Complaint on December 17,
26   2019;
27   ///
28   ///

                   Second Stipulation to Continue Date for Defendant to Respond to Plaintiffs’ Complaint
 1                  WHEREAS, pursuant to Local Rule 144(a), the Parties stipulated on December 31,

 2   2019, to a 14-day extension of time for Defendant to file a responsive pleading, making Defendant’s

 3   responsive pleading due on or before January 22, 2020;

 4                  WHEREAS, Defendant’s current deadline to respond to Plaintiffs’ Complaint is

 5   January 22, 2020;

 6                  WHEREAS, Plaintiffs and Defendant agree to an additional 14-day extension of time

 7   for Defendant to answer Plaintiffs’ Complaint, such that Defendant’s deadline to file a responsive

 8   pleading to Plaintiffs’ Complaint would be February 5, 2020;

 9                  WHEREAS, this additional 14-day extension of time would bring the total extension

10   of time for Defendants to answer Plaintiffs’ Complaint to 28 days, which is permitted under Local

11   Rule 144(a);

12                  THEREFORE, as provided by Local Rule 144(a) of the United States District Court

13   for the Eastern District of California, the Parties stipulate, subject to Court approval, to extend the

14   deadline by which Defendant must file its responsive pleading to February 5, 2020.

15    Dated: January 23, 2020
16
                                                              /s/ Kevin G. Little
17                                                            KEVIN G. LITTLE
                                                              LAW OFFICE OF KEVIN G. LITTLE
18                                                            Attorneys for Plaintiffs
                                                              CHRISTINE SAUNDERS and DAVID
19                                                            SAUNDERS
20    Dated: January 23, 2020
21

22                                                            /s/ Vanessa M. Cohn
                                                              RYAN L. EDDINGS
23                                                            VANESSA M. COHN
                                                              LITTLER MENDELSON, P.C.
24                                                            Attorneys for Defendant
                                                              MICROSOFT CORPORATION
25

26
27

28
                                                            2.
                    Second Stipulation to Continue Date for Defendant to Respond to Plaintiffs’ Complaint
 1                                                    ORDER

 2         Pursuant to the parties’ stipulation and Local Rule 144, the deadline for Defendant to file its

 3   responsive pleading to Plaintiff’s complaint is HEREBY EXTENDED to February 5, 2020.

 4
     IT IS SO ORDERED.
 5

 6      Dated:   January 24, 2020                                 /s/ Barbara     A. McAuliffe            _
                                                          UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                          3.
                  Second Stipulation to Continue Date for Defendant to Respond to Plaintiffs’ Complaint
